Name: Commission Regulation (EEC) No 1609/90 of 15 June 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6 . 90 Official Journal of the European Communities No L 152/9 COMMISSION REGULATION (EEC) No 1609/90 of 15 June 1990 fixing the amount of aid for peas, field beans and sweet lupins marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 191 /90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been provisionally calcu ­ lated on the basis of the abatement applicable for the marketing year 1989/90 ; Whereas the threshold price activating the aid, the guide price and the minimum price fixed by the Council are to be reduced in accordance with Article 2 of Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (9) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1561 /90 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1 190/90 (6); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1990/91 marketing year was fixed by Council Regulation (EEC) No 1 1 89/90 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (10), as last amended by Regulation (EEC) No 1238/87 ("), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (!2) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : (&gt;) OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29 . 4 . 1988, p. 16. (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 148, 12. 6 . 1990, p. 9 . (*) OJ No L 219, 28 . 7 . 1982, p. 1 . 0 OJ No L 119, 11 . 5 . 1990 . f) OJ No L 119, 11 . 5 . 1990. (8) OJ No L 119, 11 . 5. 1990. O OJ No L 83, 30. 3 . 1990, p . 102. (10) OJ No L 219, 28 . 7 . 1982, p . 36. H OJ No L 117, 5 . 5. 1987, p. 9 . ( 12) OJ No L 133, 21 . 5 . 1986, p . 21 . No L 152/ 10 Official Journal of the European Communities 16. 6, 90 weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has been fixed by Regulation (EEC) No 2656/89 (4), HAS ADOPTED THIS REGULATION :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 (2),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938/89 (3) ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431782 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 16 June 1990 to take into account, the applica ­ tion of maximum guaranteed quantities for the marketing year 1990/91 . Article 2 This Regulation shall enter into force on 1 6 June 1 990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 153, 13 . 6 . 1987, p. 1 . (3) OJ No L 187, 1 . 7. 1989, p. 68 . (4) OJ No L 255, 1 . 9 . 1989, p. 71 . 16. 6 . 90 Official Journal of the European Communities No L 152/ 11 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 6 1st period 7 (') 2nd period «0 3rd period '9 (&gt;) 4th period 10 (') 5th period 110 6th period 120 Peas used :  in Spain 6,896 5,632 5,632 5,790 5,948 6,106 6,264  in Portugal 6,928 5,664 5,664 5,822 5,980 6,138 6,296  in antother Member State 7,164 5,900 5,900 6,058 6,216 6,374 6,532 Field beans used :  in Spain 7,164 5,900 5,900 6,058 6,216 6,374 6,532  in Portugal 6,928 5,664 5,664 5,822 5,980 6,138 6,296  in another Member State 7,164 5,900 5,900 6,058 6,216 6,374 6,532 Products used in animal feed : (ECU per 100 kg) Current 6 1st period 7 0 2nd period 8 0 3rd period 9 0 4th period io o 5th period 110 6th period 12 0 A. Peas used : I  in Spain 12,236 10,976 10,976 11,133 11,291 11,018 1 1,175  in Portugal 12,299 11,039 11,039 11,197 11,354 11,086 11,243  in another Member State 12,299 11,039 11,039 11,197 11,354 11,086 11,243 B. Field beans used : I  in Spain 12,236 10,976 10,976 11,133 11,291 11,018 11,175  in Portugal 12,299 11,039 11,039 11,197 11,354 11,086 11,243  in another Member State 12,299 11,039 11,039 11,197 11,354 11,086 11,243 C. Sweet lupins harvested in Spain and used : I  in Spain 14,212 14,170 14,170 14,170 14,170 13,596 13,596  in Portugal 14,296 14,254 14,254 14,254 14,254 13,686 13,686  in another Member State 14,296 14,254 14,254 14,254 14,254 13,686 13,686 D. Sweet lupins harvested in another Member State and used :  in Spain 14,202 14,202 14,202 14,202 14,202 13,628 13,628  in Portugal 14,286 14,286 14,286 14,286 14,286 13,718 13,718  in another Member State 14,286 14,286 14,286 14,286 14,286 13,718 13,718 No L 152/ 12 Official Journal of the European Communities 16. 6 . 90 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 6 1st period 7 (') 2nd period 8 (') 3rd period 90 4th period (10)(1 ) 5th period 110 6th period 12 0 Products harvested in :  BLEU (Bfrs/Lfrs) 345,93 284,89 284,89 292,52 300,15 307,78 315,41  Denmark (Dkr) 63,98 52,69 52,69 54,10 55,51 56,92 58,33  Federal Republic of Germany \ \ I (DM) 16,91 13,81 13,81 14,18 14,55 14,92 15,29  Greece (Dr) 814,90 1 236,09 1 236,09 1 270,45 1 304,82 1 339,18 1 373,54  Spain (Pta) 1 125,39 913,16 913,16 937,41 961,66 985,91 1 010,16  France (FF) 55,15 46,33 46,33 47,57 48,81 50,05 51,29  Ireland ( £ Irl) 6,138 5,156 5,156 5,294 5,432 5,570 5,708  Italy (Lit) 12 243 10 335 ... 10 335 10 612 10 888 11 165 11 442  Netherlands (FI) 18,90 15,56 15,56 15,98 16,40 16,81 17,23  Portugal (Esc) 1 431,09 1 220,72 1 220,72 1 253,41 1 286,10 1 318,79 1 351,48  United Kingdom ( £) 3,345 4,423 4,423 4,546 4,669 4,792 4,916 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 41,33,  Peas, and field beans used in Portugal (Esc) : 47,14. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 6 1 st period 7 (') 2nd period 8 0 3rd period 9 0 4th period 10 o 5th period 110 6th period 12 0 Products harvested in : \  BLEU (Bfrs/Lfrs) 593,88 533,04 533,04 540,67 548,25 535,31 542,89  Denmark (Dkr) 109,83 98,58 98,58 99,99 101,39 99,00 100,40  Federal Republic of Germany (DM) 29,04 25,84 25,84 26,21 26,58 25,95 26,32  Greece (Dr) 1 949,72 2 365,27 2 365,27 2 399,63 2 433,78 2 374,54 2 408,68  Spain (Pta) 1 911,79 1 699,99 1 699,99 1 724,24 1 748,34 1 707,36 1 731,46  France (FF) 94,68 86,68 86,68 87,92 89,15 87,05 88,28  Ireland ( £ Irl) 10,537 9,647 9,647 9,785 9,922 9,688 9,825  Italy (Lit) 21 019 19 337 19 337 19 613 19 888 19 419 19 694  Netherlands (Fl) 32,44 29,12 29,12 29,54 29,95 29,24 29,66  Portugal (Esc) 2 456,86 2 283,99 2 283,99 2 316,68 2 349,17 2 293,72 2 326,20  United Kingdom ( £) 7,414 8,476 8,476 8,599 8,721 8,509 8,631 Amounts to be deducted in the li case: of use : li IIliIIIl  Spain (Pta) 9,72 9,67 9,67 9,82 9,67 10,44 10,44 :  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 16. 6 . 90 Official Journal of the European Communities No L 152/13 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 57,67 3,06 0,00 0,00 0,00 0,00 0,00 48,82 Denmark (Dkr) 0,00 0,00 0,00 10,67 0,57 0,00 0,00 0,00 0,00 0,00 9,03  Federal Republic of Germany I || ||II Il\ Il\ (DM) 0,00 0,00 0,00 2,82 0,15 0,00 0,00 0,00 0,00 0,00 2,39  Greece (Dr) 0,00 0,00 0,00 263,94 14,01 0,00 0,00 0,00 0,00 0,00 223,43  Spain (Pta) 0,00 0,00 0,00 182,91 9,71 0,00 0,00 0,00 0,00 0,00 154,83  France (FF) : 0,00 0,00 0,00 9,19 0,49 0,00 0,00 0,00 0,00 0,00 7,78  Ireland ( £ Irl) 0,000 0,000 0,000 1,023 0,054 0,000 0,000: 0,000 0,000 0,000 0,866  Italy (Lit) 0 0 0 2041 108 0 0 0 0 0 1728  Netherlands (Fl) 0,00 0,00 0,00 3,15 0,17 0,00 0,00 0,00 0,00 0,00 2,67  Portugal (Esc) 0,00 0,00 0,00 238,58 12,66 0,00 0,00 0,00 0,00 0,00 201,96  United Kingdom ( £) 0,000 0,000 0,000 0,946 0,050 0,000 0,000 0,000 0,000 0,000 0,801 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 0 4th period io o 5th period 110 6th period 12 0 Products harvested in :  BLEU (Bfrs/Lfrs) 593,88 533,04 533,04 540,67 548,25 535,31 542,89  Denmark (Dkr) 109,83 98,58 98,58 99,99 101,39 99,00 100,40  Federal Republic of Germany (DM) 29,04 25,84 25,84 26,21 26,58 25,95 26,32  Greece (Dr) 1 949,72 2 365,27 2 365,27 2 399,63 2 433,78 2 374,54 2 408,68  Spain (Pta) 1 911,79 1 699,99 1 699,99 1 724,24 1 748,34 1 707,36 1 731,46  France (FF) 94,68 86,68 86,68 87,92 89,15 87,05 88,28  Ireland ( £ Irl) 10,537 9,647 9,647 9,785 9,922 9,688 9,825  Italy (Lit) 21 019 19 337 19 337 19 613 19 888 19 419 19 694  Netherlands (Fl) 32,44 29,12 29,12 29,54 29,95 29,24 29,26  Portugal (Esc) 2 456,86 2 283,99 2 283,99 2 316,68 2 349,17 2 293,72 2 326,20  United Kingdom ( £) 7,414 8,476 8,476 8,599 8,721 8,509 8,631 Amounts to be deducted in the ll ll case of use : IIIl\\llIlIlI  Spain (Pta) 9,72 9,67 9,67 9,82 9,67 10,44 10,44  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 152/14 Official Journal of the European Communities 16. 6. 90 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I i  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 57,67 3,06 0,00 0,00 0,00 0,00 0,00 48,82  Denmark (Dkr) 0,00 0,00 0,00 10,67 0,57 0,00 0,00 0,00 0,00 0,00 9,03  Federal Republic of Germany I \ I \ \ I (DM) 0,00 0,00 0,00 2,82 0,15 0,00 0,00 0,00 0,00 0,00 2,39  Greece (Dr) 0,00 0,00 0,00 263,94 14,01 0,00 0,00 0,00 0,00 0,00 223,43  Spain (Pta) 0,00 0,00 0,00 182,91 9,71 0,00 0,00 0,00 0,00 0,00 154,83  France (FF) 0,00 0,00 0,00 9,19 0,49 0,00 0,00 0,00 0,00 0,00 7,78  Ireland ( £ Irl) 0,000 0,000 0,000 1,023 0,054 0,000 0,000 0,000 0,000 0,000 0,866  Italy (Lit) 0 0 0 2041 108 0 0 0 0 0 1728  Netherlands (Fl) 0,00 0,00 0,00 3,15 0,17 0,00 0,00 0,00 0,00 0,00 2,67  Portugal (Esc) 0,00 0,00 0,00 238,58 12,66 0,00 0,00 0,00 0,00 0,00 201,96  United Kingdom ( £) 0,000 0,000 0,000 0,946 0,050 0,000 0,000 0,000 0,000 0,000 0,801 ANNEX VII Partial aid sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 6 1st period 7 0 2nd period 8 (') 3rd period 9 (&gt;) 4th period 10 o 5th period 110 6th period 12 0 Products harvested in : \  BLEU (Bfrs/Lfrs) 689,83 689,83 689,83 689,83 689,83 662,40 662,40  Denmark (Dkr) 127,57 127,57 127,57 127,57 127,57 122,50 122,50  Federal Republic of Germany (DM) 33,73 33,45 33,45 33,45 33,45 32,12 32,12  Greece (Dr) 2 345,57 3 072,34 3 072,34 3 072,34 3 072,34 2 947,53  2 947,53  Spain (Pta) 2 217,69 2 198,18 2 198,18 2 198,18 2 198,18 2 1 1 1,21 2 111,21  France (FF) 109,97 112,17 112,17 112,17 112,17 107,71 107,71  Ireland ( £ Irl) 12,240 12,485 12,485 12,485 12,485 11,988 11,988  Italy (Lit) 24 415 25 024 25 024 25 024 25 024 24 029 24 029  Netherlands (Fl) 37,68 37,68 37,68 37,68 37,68 36,19 36,19  Portugal (Esc) 2 853,79 2 955,80 2 955,80 2 955,80 2 955,80 2 838,28 2 838,28  United Kingdom ( £) 8,857 11,012 11,012 11,012 11,012 10,564 10,564 Amounts to be deducted in the \ case of use in : li li  Spain (Pta) 12,95 12,89 12,89 12,89 12,89 13,81 13,81  Portugal (Esc) 0,00 : 0,00 0,00 0,00 0,00 0,00 0,00 16. 6 . 90 Official Journal of the European Communities No L 152/15 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 41,94 2,23 0,00 0,00 0,00 0,00 0,00 35,51  Denmark (Dkr) 0,00 0,00 0,00 7,76 0,41 0,00 0,00 0,00 0,00 0,00 6,57  Federal Republic of Germany \ \ \ I (DM) 0,00 0,00 0,00 2,05 0,11 0,00 0,00 0,00 0,00 0,00 1,74  Greece (Dr) 0,00 0,00 0,00 191,96 10,19 0,00 0,00 0,00 0,00 0,00 162,50  Spain (Pta) 0,00 0,00 0,00 133,02 7,06 0,00 0,00 0,00 0,00 0,00 112,61  France (FF) 0,00 0,00 0,00 6,69 0,35 0,00 0,00 0,00 0,00 0,00 5,66  Ireland ( £ Irl) 0,000 0,000 0,000 0,744 0,039 0,000 0,000 0,000 0,000 0,000 0,630  Italy (Lit) 0 0 0 1484 79 0 0 0 0 0 1257  Netherlands (Fl) 0,00 0,00 0,00 2,29 0,12 0,00 0,00 0,00 0,00 0,00 1,94  Portugal (Esc) 0,00 0,00 0,00 173,51 9,21 0,00 0,00 0,00 0,00 0,00 146,88  United Kingdom ( £) 0,000 0,000 0,000 0,688 0,037 0,000 0,000 0,000 0,000 0,000 0,583 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,1679 7,79845 2,04446 201,374 127,005 6,85684 0,763159 1 529,70 2,30358 180,683 0,722763 (') Subject to the reduction from the maximum guaranteed quantities system and the prices and related measures for the 1990/91 marketing year.